Citation Nr: 0112852	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the service-connected degenerative joint disease of the 
lumbar spine with herniated nucleus pulposus, status post 
laminectomy and diskectomy.  

2.  The propriety of the initial noncompensable rating 
assigned for the service-connected degenerative joint disease 
of the cervical spine.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to May 
1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO.  

The veteran requested a hearing before a hearing officer at 
the RO.  After receiving notice that a hearing had been 
scheduled, she canceled the hearing and has not requested 
that another be scheduled.  

(The issue regarding a higher rating for degenerative joint 
disease of the cervical spine will be addressed in the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
shown to have more nearly approximated a level of impairment 
consistent with that of severe intervertebral disc syndrome 
of the lumbar spine since service.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
evaluation for the service-connected degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus, 
status post laminectomy and diskectomy have been met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a 
including Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the RO has met its duty to assist the appellant 
in the development of her claim under the Veterans Claims 
Assistance Act.  By virtue of the March 2000 Statement of the 
Case, the veteran was given notice of the information and 
medical evidence necessary to substantiate her claim for a 
higher rating for the service-connected degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus, 
status post laminectomy and diskectomy.  

Additionally, the RO has assisted the veteran in obtaining 
any evidence necessary to substantiate the claim.  The 
veteran has not referenced any unobtained evidence that might 
aid her claim.  It appears that all evidence identified 
relative to this claim has been obtained and associated with 
the claims folder, and there is no indication that the RO has 
failed to make reasonable efforts to obtain any relevant 
records.  

Furthermore, the Board notes that the veteran was provided VA 
examinations regarding her service-connected degenerative 
joint disease of the lumbar spine with herniated nucleus 
pulposus, status post laminectomy and diskectomy, that these 
examinations fully reflected the severity of this service-
connected disorder, and that the examination reports 
contained medical findings that were adequate for rating the 
disability under the applicable criteria.  

Thus, no further assistance to the veteran is required to 
comply with the newly amended statutes, and a remand for 
additional development is not indicated.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


I. Background

The veteran was initially afforded a VA examination in June 
1999.  On general examination, it was noted that the veteran 
had a history of degenerative disk disease and arthritis of 
her lumbar spine.  The examiner noted that the she had 
surgery of her lumbar spine secondary to a ruptured disk in 
January 1987 and had undergone physical therapy while she was 
in the military without relief.  The impression included that 
of degenerative disk disease and arthritis and history of 
lumbar disk rupture.  

On June 1999 examination of the joints, the veteran presented 
with complaints of increasing back problems for the last year 
or two, which included pain and an inability to stand or sit 
for long periods.  Her pain was reported to rate at 10 with 
exertion and 0 when at rest.  There was no weakness or pain 
noted in either leg.  The examiner noted a history of 
inservice injury to the low back, past complaints of weakness 
and paresthesias and a 1987 diskectomy without fusion.  

On physical examination, findings included mildly tender to 
palpation at the junction of the lumbosacral spine, no motor 
or sensory deficits, and good distal pulses.  She was found 
to be 5/5 on motor exam of bilateral lower extremities with 
reflexes that were normal.  The impression included that it 
was unlikely that the veteran's back was causing her any 
problems or disabilities.

On VA examination in September 1999 it was noted that, since 
the last examination, the veteran had reported having 
increased pain in her back with mild radiation of the pain 
down her left lower extremity.  The physical examination 
revealed that her condition was relatively the same as it was 
on prior examination, except for exquisitely more tenderness 
to the paraspinal area radiating down her left buttock.  The 
examiner indicated that the veteran may be having problems 
with scarring of the disk that could cause moderate 
disability.  X-ray studies of the lumbar spine showed the 
vertebrae and disc spaces to be within normal limits except 
for slight narrowing at L5-S1 space.  Mild degenerative 
arthritic changes were noted.  The impression was that of 
narrow space at L5-S1 with degenerative arthritis.  


II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

As the veteran's service-connected low back disorder entails 
degenerative joint disease of the lumbar spine with herniated 
nucleus pulposus, status post laminectomy and diskectomy, the 
Board finds that the criteria for rating intervertebral disc 
syndrome, found at 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
are most applicable for evaluating the disorder.  

Diagnostic Code 5293 provides for the assignment of a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation is 
assignable for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a including 
Diagnostic Code 5293.  

On review of the evidence of record, the Board notes that the 
veteran's disk disorder of the low back has continued to 
cause her problems with sitting and standing, and that the 
pain due to this disorder was described as rating a 10 on 
exertion (June 1999 VA examination report).  Additionally, on 
VA examination in September 1999, the examiner found that the 
veteran showed exquisitely more tenderness in the paraspinal 
area possibly due to scarring of the disk.  It is pertinent 
that objective evidence of narrowing of the disc space at L5-
S1 was suggested.  

Based on these findings, the Board is of the opinion that the 
veteran's service-connected degenerative joint disease of the 
lumbar spine with herniated nucleus pulposus, status post 
laminectomy and diskectomy is productive of a disability 
picture that more nearly approximates that of a severe 
intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5293 (2000).  

Therefore, an increased rating to 40 percent is assignable.  
Since the disorder has not been shown to produce pronounced 
symptomatology, as described hereinabove, a higher rating in 
excess of 40 percent is not warranted under Diagnostic Code 
5293.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
veteran has likely demonstrated a level of impairment 
consistent with a 40 percent evaluation for severe 
intervertebral disc syndrome of the lumbar spine since 
service, staged ratings are not necessary.  





ORDER

An increased rating of 40 percent for the service-connected 
degenerative joint disease of the lumbar spine with herniated 
nucleus pulposus, status post laminectomy and diskectomy is 
granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  



REMAND

The veteran has asserted that a higher rating is in order for 
her service-connected degenerative joint disease of the 
cervical spine.  

Specifically, she and her representative reported that her 
disorder involved nerve damage in the neck.  Additionally, 
the veteran contended that her cervical spine disorder had 
worsened to the extent that it now warrants an increased 
rating.  The veteran reported having problems with movements, 
turning, reaching in all directions, and lying down.  In 
support of her claim, the veteran pointed to an August 1999 
MRI report which indicated that she had severe degenerative 
neural foraminal narrowing present at C5-C6 bilaterally 
resulting from uncovertebral joint and facet hypertrophic 
changes.  

On review of the record, the Board finds that recent 
pertinent medical records may be available.  While the latest 
medical records on file are dated in November 1999, the 
veteran has indicated that she has had subsequent, ongoing 
treatment for the symptoms of her service-connected cervical 
spine disorder, including treatment by a neurologist and 
April 2000 treatment with the pain clinic.  

Additionally, in a July 2000 statement the veteran has 
claimed to be receiving Social Security Administration (SSA) 
disability benefits.  There are, however, no records on file 
pertaining to such benefits.  The Court has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  

Given the allegation of worsened conditions since her last 
examination and the fact that relevant clinical evidence may 
be available that is not in the claims folder, the case must 
be remanded for additional development and a new examination.  
Prior to any examination, records of ongoing treatment should 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Furthermore, the Court has recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time-a practice known as "staged" rating.  Thus, on 
remand, the RO should consider whether a "staged" rating is 
warranted for the veteran's service-connected disorder of the 
cervical spine.  

Finally, as stated hereinabove, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
her submit any additional medical 
evidence, additional information, or 
further argument to support her claim for 
a higher rating for her service-connected 
cervical spine disability.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated her for this condition since 
1999.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of her service-connected 
disorder of the cervical spine.  All 
indicated tests must be conducted.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested studies, 
and the examiner's report should reflect 
consideration of the pertinent medical 
history.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings referable 
to the service-connected disorder of the 
cervical spine.  Additionally, the 
examiner should comment on the presence 
of any nerve involvement resulting from 
the service-connected disorder.  
Furthermore, the examiner should indicate 
the degree to which the veteran's 
service-connected disorder results in 
objective evidence of functional loss due 
to pain- including at times when her 
symptoms are purportedly most noticeable, 
such as during prolonged use, during bad 
weather, or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra. To 
the extent possible, functional loss 
attributable to pain or to any of the 
above should be expressed in the 
quantifiable terms of additional degrees 
of loss of motion.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  In so doing, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, to include 
consideration of factors identified in 
the DeLuca case noted above and 
consideration of whether staged ratings 
are appropriate in light of Fenderson, 
supra.  If any benefit sought on appeal 
is not granted, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


